DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-73, 75-78, 100-102 and 108-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) further in view of Shivapuja et al. (2016/0256240).
Wen teaches an aligner comprising a three dimensionally printed body (pars. 2, 24, 26, 58, 137, 212, 219, 225), a first one or more areas formed form a first polymeric material (par. 231, the lattice structure being formed from a polyurethane or other polymers), the first one or more areas composed of a first 3D printed cellular structure with a first network of interconnected unit cells, the first network of interconnected unit cells having a first elongation characteristic, the first elongation characteristic being characterized by a first elongation value (pars. 212, 216, 219, 232, 235, it is noted that the polymer material of the lattice has a degree of flexibility, therefore the material intently has a first elongation characteristic which is a value), a second one or more areas, at least a portion being proximate to the first one or more areas, the second one or more areas formed form a second polymeric material having a second elongation characteristic, the second elongation characteristic being characterized by a second elongation value, wherein the second elongation corresponds to a second apparent Young’s modulus different from the first apparent Young’s modulus (pars. 60 212, 216, 219, 232, 235, 244, 292 it is noted that the aligner is taught with regions of different stiffness, i.e. different Young’s modulus, the different stiffness is a result of varying the unit cell geometries, dimensions, densities, thicknesses of the lattice structure), and a plurality of tooth receiving cavities configured to receive a corresponding plurality of teeth of a patient’s dentition (see figs. 12a, 12i, pars. 211, 213 aligners for placement on the dentition with a contour matching the dentition) wherein the first one or more areas form an interproximal region of at least two of the tooth receiving cavities  and the second one or more areas form the remainder of the body (see figs. 12a, 12i, such that the interproximal areas are the first areas and the other regions are interpreted as the second area(s), it is noted that the claims do not claim a difference between the first and second areas other than location, therefore, the aligner with the different areas reads on the claimed limitations, par. 244, such that the molar teeth are the first or second one or more areas and the rest of the appliance is the other first or second one or more areas, such that both areas would include interproximal spaces and the other area would be the rest of the appliance). Wen teaches the invention as substantially claimed and discussed above, including modifying the porosity in order to provide the desired strengths to the device (see pars. 233, 235, 236), however, does not specifically teach the porosity is selected from the ranges of 25% to 75%. It would have been obvious to one having ordinary skill in the art to provide the porosity of the device of Wen to be within the claimed ranges in order to provide the desired strengths to the device as desired so that the desired forces are delivered to the teeth. It is noted that Wen teaches as discussed in detail in par. 235-236 that various properties including the shape of the cell structure, the material, the cell geometry, the size of the cells, the size of the bars forming the cells, the density of the structure and such are all design choices which are optimized in order to provide the desired properties of the material.  It is noted that the applicant does not teaches the claimed ranges of porosity provides any unexpected results or advantages and further claims and discloses a wide range of porosity with not explaining as to why the desired porosity is desired. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the alinger of Wen to include the porosity of the first 3D printed cellular structure to be within the claimed range in order to provide the desired properties, specifically rigidity, to apply the desired forces to the teeth. It is noted that porosity is defined by a ration of the volume of all the pores in a material to the volume of the whole.
With respect to claim 71, Wen further teaches wherein the first network of interconnected unit cells comprises one or more bridges to connect one or more interconnected unit cells therein (pars. 234, 235-237, such that the cells connected, therefore they interconnected by “bridges”).
With respect to claim 72, Wen further teaches wherein one or more interconnected unit cells of the first network of interconnected unit cells share one or more sides (see fig. 12a, pars. 232, 235-237, such that they share at least the side of the neighboring cell(s).
With respect to claim 73, Wen further teaches wherein the second one or more areas comprise a second cellular structure with a second network of interconnected unit cells, the second network of interconnected unit cells having the second elongation characteristic (see explanation above with respect to claim 70 regarding the second area(s)).
With respect to claims 75-76, Wen teaches different regions with different stiffnesses (pars. 60, 235, 292, 236, 244) wherein the second apparent Young’s modulus is greater than the first apparent Young’s modulus (see above detailed discussion, such that the second area is the area with the greater stiffness, such that either area can be the first and second as discussed above) and wherein the first apparent Young’s modulus is greater than the second apparent Young’s modulus (see above, such as the first area is the area with the greater stiffness). 
With respect to claim 77, Wen teaches wherein the first polymeric material is the same as the second polymeric material (see par. 216 “material of the lattice structure”, explanation above regarding the aligner and the different areas of the aligner reading of the claimed first and second areas and the lattice being made of a polymer and the stiffness, i.e. young’s modulus being varied by the structure of the lattice, pars. 288-289, 244, 292).
With respect to claim 78, Wen further teaches the body comprises a polymeric shell shape having an exterior surface and an interior surface, the interior surface forming the plurality of teeth receiving cavities (par. 225-226, 242, 245 a polymer coating the entire structure, therefore the interior surface comprises a polymeric shell or the lattice is not coated and the lattice is made of a polymer as discussed above, therefore the interior of the lattice provides the polymeric shell).
With respect to claim 100, Wen teaches wherein the first network of interconnected unit cells have a first strut thickness, and the second one or more areas are composed of cellular structure with a second network of interconnected unit cells, wherein the second network of interconnected unit cells have a second structure thickness different from the first strut thickness (pars. 235-236, 244, such that the density of the cells depend on the dimensions of the strips, bars,… which are being interpreted as the struts and the density of the cells is varied, therefore the different areas with the different stiffness have struts of different thicknesses). 
With respect to claim 101, Wen teaches wherein the first polymeric material is the same as the second polymeric material (see par. 216 “material of the lattice structure”, explanation above regarding the aligner and the different areas of the aligner reading of the claimed first and second areas and the lattice being made of a polymer and the stiffness, i.e. young’s modulus being varied by the structure of the lattice, pars. 288-289, 244, 292).
With respect to claim 102, Wen teaches wherein the body of the aligner comprises a non-linear force strain profile (see fig. 7, pars. 166-169).
With respect to claims 108-109, Wen teaches the invention as substantially claimed and discussed above, including modifying the porosity in order to provide the desired strengths to the device (see pars. 233, 235, 236), however, does not specifically teach the porosity is selected from the ranges of 25% to 50% or from 50% to 75%. It would have been obvious to one having ordinary skill in the art to provide the porosity of the device of Wen to be within the claimed ranges in order to provide the desired strengths to the device as desired so that the desired forces are delivered to the teeth. It is noted that Wen teaches as discussed in detail in par. 235-236 that various properties including the shape of the cell structure, the material, the cell geometry, the size of the cells, the size of the bars forming the cells, the density of the structure and such are all design choices which are optimized in order to provide the desired properties of the material.  It is noted that the applicant does not teaches the claimed ranges of porosity provides any unexpected results or advantages and further claims and discloses a wide range of porosity with not explaining as to why the desired porosity is desired. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the alinger of Wen to include the porosity of the first 3D printed cellular structure to be within the claimed range in order to provide the desired properties, specifically rigidity, to apply the desired forces to the teeth.  

Claims 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) as applied to claim 70 above, and further in view of Martz et al. (2015/0157421).
Wen teaches the invention as substantially claimed and discussed above, including Wen teaches areas of the aligner having different properties to deliver different forces to the teeth (see pars. 2216, 218-219, 224, 227-228, 237, 246-247), however, does not specifically teach wherein the second apparent young’s modulus is greater than the first apparent young’s modulus and the first apparent young’s modulus is greater than the second apparent Young’s modulus. 
Martz teaches an intraoral appliance comprising a first area 42 and a second area 15 having different elastic modulus (par. 84 “tooth-clasping elements 15 are made of one material, while the curved interconnecting elements 42 are made of another material.”, “The two material can have differering properties, such as elastic modulus”, young’s modulus is known as an elastic modulus, therefore one area is greater than the other if they are different, further see pars. 85-86). Therefore with respect to claims 75-76, it would have been obvious to one having ordinary skill in the art to provide the appliance of Martz wherein the second apparent young’s modulus is greater than the first apparent young’s modulus and the first apparent young’s modulus is greater than the second apparent Young’s modulus (see pars. 84-86, it teaches they can have different elastic modulus) in order to deliver the desired forces to the teeth in order to move the teeth are prescribed (see par. 84-85).

Claims 79-81, 83-90, 93-96, 98 and 103-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665).
Wen teaches an aligner comprising a three dimensionally printed body (pars. 2, 24, 26, 58, 137, 212, 219, 225) comprising an adaptive cellular structure formed by 3D printing (pars. 212, 232, 235, par. 230 regarding layers), the printed cellular structure comprising a plurality of layers which comprise a network of interconnected unit cells having a homogeneous or heterogeneous cell distribution providing a selected homogeneous or nonhomogeneous spatial distribution of at least one mechanical property along one or more physical dimension of said alinger (pars. 232, 235-238). Wen teaches the invention as substantially claimed and discussed above, including modifying the porosity in order to provide the desired strengths to the device (see pars. 233, 235, 236), however, does not specifically teach the porosity is selected from the ranges of 25% to 75%. It would have been obvious to one having ordinary skill in the art to provide the porosity of the device of Wen to be within the claimed ranges in order to provide the desired strengths to the device as desired so that the desired forces are delivered to the teeth. It is noted that Wen teaches as discussed in detail in par. 235-236 that various properties including the shape of the cell structure, the material, the cell geometry, the size of the cells, the size of the bars forming the cells, the density of the structure and such are all design choices which are optimized in order to provide the desired properties of the material.  It is noted that the applicant does not teaches the claimed ranges of porosity provides any unexpected results or advantages and further claims and discloses a wide range of porosity with not explaining as to why the desired porosity is desired. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the alinger of Wen to include the porosity of the first 3D printed cellular structure to be within the claimed range in order to provide the desired properties, specifically rigidity, to apply the desired forces to the teeth. Wen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the structure comprising 100 to 10,000 layers.
Dinh teaches an intraoral appliance which is printed and the printed structure comprises between 100 to 10,000 layers (see abstract, “at least 200 layers”, pars. 11, 54, teaches from 25 to 10,000 layers). It would have been obvious to one having ordinary skill in the art to modify Wen with the teachings of Dinh which teaches 3d printing is a method of creating an object by laying down layer after layer of material, up to 10,000 layers in order to print the aligner of a desired thickness in order to deliver the desired forces to the teeth. It is noted that Wen teaches the use of 3D printing the cells as discussed above, therefore, since it is known as taught by Dihn that 3d printing is the printing of an object by laying down layer after layer of material, Wen would intently teach some layers. 
With respect to claim 80, Wen further teaches the intraoral device comprising the adaptive cellular structure is characterized by a heterogeneous cell distribution providing a spatially nonhomogeneous distribution of at least the one mechanical property along the one or more physical dimensions of the device (see fig. 12f, pars. 235, 237, 244).
With respect to claim 81, Wen further teaches wherein the heterogeneous cell distribution provides for a spatially nonhomogeneous distribution of stiffness along one or more physical dimensions of the device (pars. 235, 244).
With respect to claim 83, Wen further teaches the device wherein the adaptive cellular structure comprising 100 to 1,000,000 interconnected cells (par. 232, “Lattice structures may contain a plurality of lattices cells, dozens, thousands, hundreds of thousands”).
With respect to claim 84, Wen further teaches, wherein the interconnected unit cells of the adaptive cellular structure are connected by virtue of sharing one or more sides (see figs. 12a-12b, pars. 232, 235-238).
With respect to claim 85, Wen further teaches wherein each of the interconnected unit cells independent has an open geometry (par. 235 regarding the cell unit shapes).
With respect to claim 86, Wen further teaches wherein the open geometry of each of the interconnected unit cells independently has a shape including a polygon (par. 235, cubic, hexagonal, tetragonal, rhombohedral).
With respect to claim 87, Wen further teaches wherein the interconnected unit cells independently comprise an arrangement of one or more struts providing the open geometry, pars. 235-237).
With respect to claim 88, Wen further teaches wherein the struts of the interconnected unit cells have thicknesses independently selected from the range of 10 µm to 5mm (se par. 235 thickness from 0.1-5mm), lengths and widths independently selected from the range of 10 µm to 7mm (see par. 237, 1-20 mm which includes values within the claimed ranges).
With respect to claim 89, wherein the thicknesses, lengths, widths or any combination of these of the struts are non-uniform from unit cell to unit cell in said network (pars. 235 “local variations in the unit cell geometry and/or unit cell size may occur, in order to provide regions with a certain stiffness”, par. 237 “differing regions of the lattice may have openings which are uniform in size but which are different from other regions”).
With respect to claim 90, Wen further teaches wherein said interconnected unit cells have an aerial footprint independently selected form the range of 1mm2 to 20 cm2 (see par. 237 regarding the lengths and widths, par. 235 regarding the shapes, such that cubic cell could have sides of 1mm, with an area of 1mm2 and so on).
With respect to claim 93, Wen teaches studying the lattice (i.e. cellular structure) in tension (see par. 212), therefore it is noted that the adaptive cellular structure is provided with a compression strength, however, does not specifically teach the strength is between 0.1 mPa to 1.5 GPa, however, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen to provide the structure with the claimed ranges of compression strength as a matter of obvious design choice in order to deliver the desired forces to the teeth to move the teeth as desired. It is noted that the applicant does not teach the ranges provides any unexpected results or advantages and the prior art teaches the invention used for the same use as the claimed invention, such as providing forces to the teeth in order to move the teeth, therefore, it is noted it would have been obvious to one having ordinary skill in the art to modify the cellular structure of Wen to have the compression strength as claimed.
With respect to claim 94, Wen teaches the aligner wherein the heterogeneous cell distribution comprises a plurality of higher stiffness unit cells and a plurality of lower stiffness unit cells, wherein the high stiffness cells are characterized by rigidity higher than said lower stiffness unit cells and the lower stiffness cells are characterized by range of elongation higher than the higher stiffness unit cells (pars. 60 212, 216, 219, 232, 235, 244, 292 it is noted that the aligner is taught with regions of different stiffness, i.e. different Young’s modulus, the different stiffness is a result of varying the unit cell geometries, dimensions, densities, thicknesses of the lattice structure)
With respect to claim 95, Wen teaches a method for positioning the teeth of a subject, the method comprising applying to the teeth of the subject an intraoral device, the device comprising a three dimensionally printed body (pars. 2, 24, 26, 58, 137, 212, 219, 225) comprising an adaptive cellular structure comprising a network of interconnected unit cells having a heterogeneous cell distribution providing a selected spatially nonhomogeneous distribution of at least one mechanical property along one or more physical dimensions of the, wherein the adaptive cellular structure is characterized by an apparent Young’s modulus (see above detailed discussion), device and providing a selected distribution of forces to the teeth of the subject using the intraoral device thereby positioning of the teeth of the subject (pars. 232, 235-236-238, 244, 288, see abstract, par. 230 regarding layers). Wen teaches the invention as substantially claimed and discussed above, including modifying the porosity in order to provide the desired strengths to the device (see pars. 233, 235, 236), however, does not specifically teach the porosity is selected from the ranges of 25% to 75%. It would have been obvious to one having ordinary skill in the art to provide the porosity of the device of Wen to be within the claimed ranges in order to provide the desired strengths to the device as desired so that the desired forces are delivered to the teeth. It is noted that Wen teaches as discussed in detail in par. 235-236 that various properties including the shape of the cell structure, the material, the cell geometry, the size of the cells, the size of the bars forming the cells, the density of the structure and such are all design choices which are optimized in order to provide the desired properties of the material.  It is noted that the applicant does not teaches the claimed ranges of porosity provides any unexpected results or advantages and further claims and discloses a wide range of porosity with not explaining as to why the desired porosity is desired. Therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the alinger of Wen to include the porosity of the first 3D printed cellular structure to be within the claimed range in order to provide the desired properties, specifically rigidity, to apply the desired forces to the teeth. Wen teaches the method as substantially claimed and discussed above, however, does not specifically teach the device comprising a layered structure comprising 100 to 10,000 layers.  
Dinh teaches a method for positioning teeth of a subject, the method comprising applying an intraoral appliance to the teeth wherein the intraoral appliance which is printed and the printed structure comprises between 100 to 10,000 layers (see abstract, “at least 200 layers”, pars. 11, 54, teaches from 25 to 10,000 layers). It would have been obvious to one having ordinary skill in the art to modify Wen with the teachings of Dinh which teaches 3d printing is a method of creating an object by laying down layer after layer of material, up to 10,000 layers in order to print the aligner of a desired thickness in order to deliver the desired forces to the teeth. It is noted that Wen teaches the use of 3D printing the cells as discussed above, therefore, since it is known as taught by Dihn that 3d printing is the printing of an object by laying down layer after layer of material, Wen would intently teach some layers. 
With respect to claim 96, Wen further teaches wherein the heterogeneous cell distribution provides for a selected nonhomogeneous distribution of force of the teeth of the subject (see pars. 235, 244).
With respect to claim 98, wherein the selected distribution of forces provide for translation and rotation to the teeth (par. 34, 158).
With respect to claims 103-104, Wen teaches wherein the body of the aligner comprises a non-linear force strain profile (see fig. 7, pars. 166-169).


Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665) as applied to claim 80 above, and further in view of Martz et al. (2015/0157421).
Wen/Dinh teaches the invention as substantially claimed and discussed above however, does not specifically teaches the heterogeneous cell distribution provides for a spatially nonhomogeneous distribution of elongation at break along the one or more physical dimensions of the device. 
Martz teaches providing areas with higher stiffness/more rigid and less stiff/more flexible and different (i.e. one greater than the other) breaking points, which is related to the elongation of the material and nonhomogeneous distribution of elongation (see par. 84). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the aligner of Wen/Dinh with the varying material properties as taught by Martz in order to deliver the desired forces to the teeth in order to move the teeth are prescribed (see par. 84-85).

Claims 97 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665) as applied to claim 95 above, and further in view of Raby et al. (WO 2016/109654).
Wen/Dinh teaches the invention as substantially claimed and discussed above including the lattice performance being studied in tension (par. 212) however, does not specifically teach the heterogeneous cell distribution provides for a selected distribution of tension.
Raby teaches a method including the use of an intraoral appliance to move the teeth wherein the forces applies to the teeth by the aligner are in tension (see pg. 34, embodiment 23). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen/Dinh with the aligner to provide the tension as taught by Raby in order to apply known forces to the teeth to move the teeth in known and desired directions to achieve the desired prescribed orientation.  

Claim(s) 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) as applied to claim 70 above, and further in view of Shivapuja et al. (2016/0256240).
Wen teaches the invention as substantially claimed and discussed above, including the first elongation values inherently corresponding to a first and apparent young’s modulus (see above regarding the material inherently having a known material property),however, does not specifically teach the first young’s modulus selected from the range of 0.1MPa to 1000 GPa.
Shivapuja teaches a dental aligner with areas having different areas with different plastics with different orthodontic properties (abstract, pars. 10, 13, 54, 94) with elongation values corresponding to a young’s modulus selected from 600-2000 MPa (see par. 127). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the alinger of Wen with the disclosed young’s modulus taught by Shivapuja in order exert comfortable forces and force the aligner to extends and stretch but return to its original position to exert a gentle constant force to help move the teeth in their programed movement (see par. 109 of Shivapuja).

Claim(s) 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665) as applied to claims 106-107 above, and further in view of Shivapuja et al. (2016/0256240).
Wen/Dinh teaches the invention as substantially claimed and discussed above, including the first elongation values inherently corresponding to a first and apparent young’s modulus (see above regarding the material inherently having a known material property),however, does not specifically teach the first young’s modulus selected from the range of 0.1MPa to 1000 GPa.
Shivapuja teaches a dental aligner with areas having different areas with different plastics with different orthodontic properties (abstract, pars. 10, 13, 54, 94) with elongation values corresponding to a young’s modulus selected from 600-2000 MPa (see par. 127). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the alinger of Wen/Dinh with the disclosed young’s modulus taught by Shivapuja in order exert comfortable forces and force the aligner to extends and stretch but return to its original position to exert a gentle constant force to help move the teeth in their programed movement (see par. 109 of Shivapuja).

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the Wen does not teach the claimed porosity being 25-75% and more specifically 25-50% and 50-75%. With respect to the limitations of the porosity being the volume of void space divided by the volume of the structure, it is noted that porosity is defined by a ratio of the volume of the pores (i.e. void space) to the volume of the whole and therefore, Wen inherently teaches a porosity as claimed. As discussed in the previous office action is was noted that Wen teaches changing the porosity of the material as desired to achieve desired material properties (see above detailed discussion), however, the applicant as pointed our on pg. 8 of the arguments “does not concede”. The applicant argues that the prior art does not teach the specific range, however does not argues as to why it would not have been obvious to provide the material of Wen to have a porosity within the claimed range. As discussed above in detail and in the previous office action, Wen teaches changing the properties of the material to provide different porosities which effect the properties of the material, i.e. the stiffness. It is noted that the applicant does not provide reasons as to why the claimed ranges are desired, provide any arguments as to why it would not have been obvious to one having ordinary skill in the art modify Wen to have a porosity within the claimed range, does not provide discussion as to how the different porosities effect the material properties and provide arguments directed towards unexpected results.  Therefore, the rejection is maintained.
The applicant further argues that the prior art of Matz, Dinh and Raby do not cure the deficiencies of the of Wen, however, as discussed above in detail, it would have been obvious to one having ordinary skill in the art to modify Wen to have the claimed ranges of porosity. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/13/2022